COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00515-CR


ERIC PAUL KHOZINDAR                                                 APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

       FROM COUNTY CRIMINAL COURT NO. 4 OF DENTON COUNTY
                TRIAL COURT NO. CR-2014-01347-Y

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      Appellant Eric Paul Khozindar appeals pro se from his conviction for failing

to register his vehicle. We dismiss the appeal for want of jurisdiction. See Tex.

R. App. P. 43.2(f).

      On November 11, 2013, the Town of Hickory Creek, located in Denton

County, issued Appellant a citation for failing to have a current registration


      1
       See Tex. R. App. P. 47.4.
insignia for his vehicle displayed on the windshield. See Tex. Transp. Code Ann.

§ 502.059(c) (West Supp. 2014), § 502.471 (West 2013). Appellant waived a

jury trial and pleaded nolo contendere to the resulting complaint. See Tex. Code

Crim. Proc. Ann. arts. 45.018, 45.025 (West 2006), art. 45.023(a) (West Supp.

2014). The municipal court found Appellant guilty of the offense charged in the

complaint and entered judgment ordering Appellant to pay “a fine and costs in

the amount of $170.” See id. art. 45.041 (West Supp. 2014).

      Appellant appealed to the county criminal court, which was a trial de novo

because the municipal court was not a municipal court of record.            See id.

arts. 44.17, 45.042(b) (West 2006); see also Tex. Gov’t Code Ann. §§ 30.00001–

.01904 (West 2004 & Supp. 2014) (providing for municipal courts of record in

certain cities, not including Hickory Creek). Appellant again waived his right to a

trial by jury; he pleaded not guilty to the complaint. See Tex. Code Crim. Proc.

Ann. art. 1.13 (West Supp. 2014), art. 27.16 (West 2006). Appellant seemed to

argue in the county criminal court that the county assessor-collector wrongfully

refused to renew his vehicle registration based on his nonpayment of a civil fine

previously imposed for his failure to stop at a red light at an intersection equipped

with red-light cameras. 2 See Tex. Transp. Code Ann. § 707.002 (West 2011),

§ 707.017 (West Supp. 2014). The county criminal court found Appellant guilty

      2
        The record contains no information or evidence regarding this alleged
citation such as the date it was issued, the issuing city, or whether Appellant
subsequently attempted to renew his registration but was denied based on the
unpaid red-light citation.


                                         2
of failing to have a current registration for his vehicle and entered judgment

ordering Appellant to pay a fine of $1 and all costs.

      Appellant filed a notice of appeal to this court and designated a partial

reporter’s record, requesting that only his opening statements in the county

criminal court be transcribed. See Tex. R. App. P. 34.6(c). On appeal, Appellant

argues that transportation code section 707.017—the statutory provision allowing

a county assessor-collector to refuse to renew a vehicle’s registration if a vehicle

owner fails to pay a red-light-camera citation—is unconstitutional by depriving

him of a property interest without procedural due process. See Tex. Code Crim.

Proc. Ann. art. 4.03 (West 2015) (providing limited appellate jurisdiction to courts

of appeals over case appealed from municipal court to county criminal court if the

fine imposed exceeds $100 or if “the sole issue is the constitutionality of the

statute or ordinance on which the conviction is based”).

      Appellant challenges the constitutionality of section 707.017 based on the

State’s alleged failure to provide him procedural due process before denying his

vehicle registration under the auspices of that statute. He does not in any way

challenge the “constitutionality of the statute or ordinance on which the conviction

is based”—transportation code sections 502.059 and 502.471. Because the fine

assessed by the county criminal court, exclusive of costs, did not exceed $100

and because Appellant is not challenging the constitutionality of section 502.059

or section 502.471, we have no jurisdiction over his attempted appeal. See id.

Accordingly, we dismiss the appeal. See Cooper v. State, No. 05-10-01004-CR,


                                         3
2012 WL 3631237, at *2 (Tex. App.—Dallas Aug. 24, 2012, pet. ref’d) (mem. op.,

not designated for publication) (citing Boyd v. State, 11 S.W.3d 324, 325 (Tex.

App.—Houston [14th Dist.] 1999, no pet.)); Hernandez v. State, No. 04-07-

00085-CR, 2008 WL 441783, at *1 (Tex. App.—San Antonio Feb. 20, 2008, no

pet.) (mem. op., not designated for publication).



                                                    /s/ Lee Gabriel

                                                    LEE GABRIEL
                                                    JUSTICE

PANEL: GARDNER, WALKER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 28, 2015




                                         4